Exhibit 10.2

 

FIRST AMENDMENT TO THE EDUCATIONAL PRODUCTS AND SERVICES

AGREEEMENT BETWEEN AGORA
CYBER CHARTER SCHOOL AND K12 VIRTUAL SCHOOLS LLC

 

The Educational Products and Services Agreement entered into between Agora Cyber
Charter School (“Agora”) and K12 Virtual Schools LLC (“K12”), executed
November 12, 2009 on behalf of Agora and November 13, 2009 on behalf of K12 is
hereby amended, pursuant to Section 19.11, as follows:

 

The first sentence of Section 8.2.2., regarding employment of teachers, which
states, “Unless otherwise mutually agreed in writing, the Program teachers shall
be employed by the School and all costs associated with their employment
(including, without limitation, salaries, benefits, travel, professional
development and other Program related reimbursable expenses) shall be a Program
Expense.”, is stricken and replaced with the following sentence:

 

“The Program teachers shall be employed by the School and all costs associated
with their employment (including, without limitation, salaries, benefits,
travel, professional development and other Program related reimbursable
expenses) shall be a Program Expense.”

 

Section 8.2.2.1, which states, “8.2.2.1  Teacher Discipline. The Board may hear
appeals from disciplinary measures imposed by the Program administration on its
teachers, and may also formulate and implement binding decisions on disciplinary
matters relating to the School’s teachers. In the event that the parties agree
in writing, consistent with Applicable Law, that K12 will employ the teachers
directly, then K12 will be empowered to formulate and implement binding
decisions on such disciplinary matters
pertaining to such teacher.”, is hereby stricken in its entirety and replaced
with the following:

 

“8.2.2.1 Teacher Discipline. The Board may hear appeals from disciplinary
measures imposed by the Program administration on Its teachers, and may also
formulate and implement binding decisions on disciplinary matters relating to
the teachers employed by the School.”

 

This First Amendment is effective upon full execution by the parties.

 

In Witness Whereof, Agora and K12 have entered into this First Amendment to the
Educational Products and Services Agreement Between Agora Cyber Charter School
And K12 Virtual Schools LLC as of the date set forth below:

 

For and on behalf of

For and on behalf of

 

 

 

Agora Cyber Charter School

K12 Virtual Schools LLC

 

 

 

 

Signed:

/s/ Travis N. Gery

 

Signed:

/s/ George B. Hughes, Jr.

 

 

 

 

 

Name:

Travis N. Gery

 

Name:

George B. Hughes, Jr.

 

 

 

 

 

Position:

President, Board of Trustees

 

Position:

Executive Vice President, School Services

 

 

 

 

 

Date:

4-8-10

 

Date:

4-8-10

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO THE EDUCATIONAL PRODUCTS AND ADMINISTRATIVE, AND

 TECHNOLOGY SERVICES AGREEMENT BETWEEN AGORA CYBER CHARTER SCHOOL

AND K12 VIRTUAL SCHOOLS LLC

 

The Educational Products and Administrative, and Technology Services Agreement
entered into as of the 13th day of October, 2009, between Agora Cyber Charter
School (“Agora” or “Charter School”) and K12 Virtual Schools LLC (“K12”), is
hereby amended, pursuant to Section 12.11, as follows:

 

The second sentence of Section 6.03 entitled “Teachers” contained in ARTICLE VI,
“PERSONNEL AND TRAINING”, regarding employment of teachers, which states,
“Unless otherwise agreed in writing by K12 and Agora, teachers will be employed
by Agora, and Agora will be responsible for all costs associated with the
employment of such teachers (including, without limitation, salaries, benefits,
travel, professional development and other Charter School related expenses).”,
is stricken and replaced with the following sentence:

 

“The Charter School teachers will be employed by Agora, and Agora will be
responsible for all costs associated with the employment of such teachers
(including, without limitation, salaries, benefits, travel, professional
development and other Charter School related expenses.”

 

This First Amendment is effective upon full execution by the parties.

 

In Witness Whereof, Agora and K12 have entered into this First Amendment to the
Educational Products and Administrative, and Technology Services Agreement
Between Agora Cyber Charter School And K12 Virtual Schools LLC as of the date
set forth below:

 

For and on behalf of

For and on behalf of

 

 

Agora Cyber Charter School

K12 Virtual Schools LLC

 

 

 

Signed:

/s/ Travis N. Gery

 

Signed:

/s/ George B. Hughes, Jr.

 

 

 

 

 

Name:

Travis N. Gery

 

Name:

George B. Hughes, Jr.

 

 

 

 

 

Position:

President, Board of Trustees

 

Position:

Executive Vice President, School Services

 

 

 

 

 

Date:

4-8-10

 

Date:

4-8-10

 

--------------------------------------------------------------------------------